 152DECISIONSOF NATIONALLABOR RELATIONS BOARDPennsylvania Labor Relations BoardandPennsylvaniaSocialServicesUnion Local#668 (AFL-CIO,SEIU)and Urban League of Pittsburgh(PittsburghCommunity Day Care).Case AO- 154February 21, 1974ADVISORY OPINIONBY CHAIRMAN MILLERAND MEMBERSJENKINSAND PENELLOThe petition herein was filed on November 3, 1973,by the Pennsylvania Labor Relations Board, hereincalled the State Board, in conformity with Sections102.98 and 102.99 of the Board's Rules and Regula-tions,Series 8, as amended, seeking an AdvisoryOpinion concerning its jurisdiction in this matter.In pertinent part, the petition alleges that:1.There are presently pending before the StateBoard two petitions for representation, involving theemployees of Urban League of Pittsburgh (Pitts-burghCommunity Day Care), herein called theEmployer, filed by Pennsylvania Social ServicesUnion Local #668, herein called the Union. Thepetition in Case PERA-R-3864-W was filed onAugust 20, 1973, while the petition in Case PE-RA-R-4054 was filed on October 17, 1973. The StateBoard has taken no definitive action with respect tothe petitions.2.The Employer, located in Pittsburgh, Pennsyl-vania, is a nonprofit corporation whose mainfunction is to provide an equal opportunity projectfor preschool-age minority children in the Pittsburghcommunity to enable them to compete as equals withtheir peers when they enter the public school system.This function is performed by the Employer through23 day care centers, involving approximately 345children between the ages of 3 and 5. The day carecenters provide educational programs for the child-ren and some health and social services to thechildren and their families. The Employer's annualincome from various sources, including the Federaland state governments, exceeds $1 million.3.The Union neither admits nor denies theaforesaid commerce data and the State Board doesISeePeterMills v Board of Education of :he District of Columbia,348 FSupp 866 (D C D C , 1972), in which the court noted and emphasized therelationship of equal opportunity to public school education2Sec 14(c)(I) of the Act provides that "The Board, in its discretion,may, by rule of decision or by published rules adopted pursuant to theAdministrative Procedure Act, decline to assert jurisdiction over any labordispute involving any class or category of employees, where, in the opinionof the Board, the effect of such labor dispute on commerce is notnot appear to have made findings with respectthereto.4.The Employer contends that it is not subject tothe jurisdiction of the State Board becauseit is not apublic employer within the meaning of Section301(1) of the Public EmployeeRelationsAct 195 andthat it has an annual income in excess of $1million.5.There is no representation or unfair laborpractice proceeding involving the same labor disputepending before this Board.6.Although served with a copy of the petition, noresponse as provided by the Board's Rules andRegulations has been filed by any of the parties.On the basis of the above, the Board is of theopinion that:1.The Employer, a nonprofit corporation locatedinPittsburgh, Pennsylvania, is mainly engaged inproviding, through the operation of day care centers,preschool-ageminority childrenwith an equalopportunityprojectwhich will enable them tocompete with their peers when they enter publicschool. The Employer's operations appear to be inthenature of a local "head start" program, anadjunct to the public school system in Pittsburgh.'2.Notwithstanding the fact that the Employer'sannual income exceed-,$1 millionand that funds arereceived from the Federal and state governments, thebasic thrust of the Employer's activitiesin preparingpreschool-age minority children to compete equallywith their peers after they enter public school iscentered mainly upon the local public school system.Itsactivities,therefore,areessentiallylocal incharacter and any labor dispute in conjunctiontherewith would not have a substantial impact oninterstate commerce.Under all of these circum-stances,we are of the opinion that pursuant to theprovisions of Section 14(c)(1) 2 of the Act, the Boardshould exercise its discretion by refusing to assertjurisdiction over the operations of the Employer.3Accordingly, the parties are advised under Section102.103 of the Board's Rules and Regulations that,on the allegations presented herein, the Board wouldnot assert jurisdiction over the Employer's operationswith respect to labor disputes cognizable underSections 8, 9, and 10 of the Act.sufficiently substantial to warrant the exercise of itsjurisdictionProvided,That theBoard shall not decline to assert jurisdiction over any labor disputeover whichitwould assert jurisdiction under the standards prevailing uponAugust 1, 1959"3SeeCenterforUrbanEducation,189NLRB 858, where the Boardadvised that it would refuse to assert jurisdiction over an employer engagedin research and development in aid of public school institutions209 NLRB No. 33